Exhibit 10.36

October 31, 2005

Mr. David Grin

Laurus Master Fund, Ltd.

c/o Laurus Capital Management, LLC

825 Third Avenue 14th Fl.

New York, NY 10022

 

RE: Exercise Price of Laurus Warrants

Dear Mr. Grin:

On October 31, 2005, we closed the sale of the following securities to
institutional investors: (i) 14,925,743 shares of the Company’s common stock,
plus (ii) five-year, non-callable warrants to purchase another 5,970,297 shares
of common stock with an exercise price of $1.20 per share (the “Offering”). The
aggregate purchase price for the securities sold in the Offering was $1.01 per
share of common stock initially being sold or $15,075,000. In conjunction
therewith, we have repaid all indebtedness (including interest, prepayment fees
and other fees) to Laurus and agree that the Exercise Price (as defined in
the warrants) of the warrants owned by Laurus Master Fund, Ltd. reset as
follows:

 

Warrant Owner

   Issue
Year    Expiration
Year   

Underlying

Shares

   Exercise Price             Old    New

Laurus Master Fund, Ltd

   2003    2010    200,000    $ 2.25    $ 1.92

Laurus Master Fund, Ltd

   2003    2010    200,000    $ 2.44    $ 2.07

Laurus Master Fund, Ltd

   2003    2010    150,000    $ 2.82    $ 2.35

Laurus Master Fund, Ltd

   2004    2011    125,000    $ 3.11    $ 2.57

Laurus Master Fund, Ltd

   2004    2011    400,000    $ 1.25    $ 1.18                          
1,075,000      

Sincerely,

 

TRANSGENOMIC, INC. By:  

/s/ Michael A. Summers

  Michael A. Summers   Chief Financial Officer

Agreed and accepted on the date hereof

 

LAURUS MASTER FUND, LTD.

By:  

/s/ David Grin

  David Grin   Director